Citation Nr: 1418570	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  03-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for cervical spondylosis, rated as 0 percent disabling from February 1, 2001 to November 17, 2004, and as 20 percent disabling from November 18, 2004 on a schedular basis.

2.  Entitlement to a higher initial evaluation for lumbar spondylosis with degenerative disc disease, status post L4-L5 laminectomy, rated as 10 percent disabling from February 1, 2001 to September 25, 2009, and as 20 percent disabling from September 26, 2009 on a schedular basis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity radiculopathy associated with cervical spondylosis.

4.  Entitlement to a separate evaluation for left upper extremity radiculopathy associated with cervical spondylosis.

5.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with lumbar spondylosis with degenerative disc disease, status post L4-L5 laminectomy.
6.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy associated with lumbar spondylosis with degenerative disc disease, status post L4-L5 laminectomy prior to September 26, 2009, and in excess of 30 percent thereafter.

7.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

8.  Entitlement to an extraschedular evaluation for cervical spondylosis.

9.  Entitlement to an extraschedular evaluation for lumbar spondylosis with degenerative disc disease, status post L4-L5 laminectomy.

10.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to August 1975.  The Veteran also served in the Commissioned Corps of the United States Public Health Service (USPHS) from March 1980 to January 2001.

These claims come before the Board of Veterans' Appeal (Board) on appeal of May 2002 and June 2003 rating and Decision Review Officer decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded these claims to the RO for additional development in April 2007, October 2010, and May 2012.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

During the course of the appeal, in a December 2004 rating decision, the RO awarded the Veteran a 20 percent disability rating for his cervical spine disability effective November 18, 2004.  Additionally, in an October 2009 rating decision, the RO awarded the Veteran a 20 percent disability rating for his lumbar spine disability effective September 26, 2009.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issues are still properly before the Board here and the issues have been appropriately rephrased above.  

As will be discussed below, the Board finds that sufficient evidence is of record to adjudicate the Veteran's claims of entitlement to increased disability ratings for his cervical spine and lumbar spine disabilities on a schedular basis.  However, remand for additional development is warranted as to the claims of entitlement to an extraschedular evaluation for the cervical spine and lumbar spine disabilities.  As such, the Board has recharacterized the Veteran's claims above.

With regard to the Veteran's cervical and lumbar spine disabilities, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In this case, the Veteran has evidenced radiculopathy in his right and left upper extremities as due to his cervical spondylosis, and has also evidenced radiculopathy in his right and left lower extremities as due to his lumbar spondylosis.  He is currently in receipt of a 10 percent disability rating for right upper extremity radiculopathy; a 10 percent disability rating for right lower extremity radiculopathy; and a 20 percent disability rating for left lower extremity radiculopathy prior to September 26, 2009, and a 30 percent disability rating thereafter.  As his right and left upper and lower extremity radiculopathy is part and parcel of his cervical and lumbar spine disability claims, the Board has added increased rating claims for the right upper, right lower, and left lower extremity radiculopathy as well as a claim of entitlement to a separate disability rating for left upper extremity radiculopathy to the Veteran's appeal. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased disability rating for hypertension, extraschedular evaluations for cervical spine and lumbar spine disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 18, 2004, the evidence of record demonstrates that the Veteran's cervical spine disability was manifested by pain and slight loss of motion; the evidence does not indicate incapacitating episodes, incapacitating exacerbations or intervertebral disc syndrome; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
2.  From November 18, 2004, the evidence of record indicates that the Veteran's cervical spine disability is manifested by pain and forward flexion of the cervical spine greater than 15 degrees; favorable ankylosis of the entire cervical spine is not shown.

3.  The Veteran's cervical spine disability is manifested by no more than mild incomplete paralysis of the right and left upper extremities.

4.  Prior to September 26, 2009, the evidence of record demonstrates that the Veteran's lumbar spine disability was manifested by pain and slight loss of motion; the evidence does not indicate incapacitating episodes, incapacitating exacerbations or intervertebral disc syndrome, or muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; or forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

5.  From September 26, 2009, the evidence of record indicates that the Veteran's lumbar spine disability is manifested by pain and forward flexion of the thoracolumbar spine greater than 30 degrees; favorable ankylosis of the entire thoracolumbar spine is not shown.

6.  The Veteran's lumbar spine disability is manifested by no more than mild incomplete paralysis of the right lower extremity.

7.  Prior to September 26, 2009, the Veteran's lumbar spine disability was manifested by no more than moderate incomplete paralysis of the left lower extremity.

8.  From September 26, 2009, the Veteran's lumbar spine disability is manifested by no more than severe incomplete paralysis of the left lower extremity.


CONCLUSIONS OF LAW

1.  Prior to November 18, 2004, the criteria for a 10 percent disability rating, and no higher, are met for the Veteran's cervical spine disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013); 4.71a, Diagnostic Code 5290 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective prior to September 23, 2002), Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Code 5242 (effective from September 26, 2003).

2.  From November 18, 2004, the criteria for a disability rating in excess of 20 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2013).

3.  The criteria for a separate disability rating of 10 percent, but no greater, for mild incomplete paralysis of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

4.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

5.  Prior to September 26, 2009, the criteria for an initial disability rating in excess of 10 percent for the Veteran's lumbar spine disability are not met.  38 U.S.C.A.        § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013); 4.71a, Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003), Diagnostic Code 5293 (effective prior to September 23, 2002), Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Code 5242 (effective from September 26, 2003).

6.  From September 26, 2009, the criteria for a disability rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A.    § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2013).

7.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

8.  Prior to September 26, 2009, the criteria for an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

9.  From September 26, 2009, the criteria for a disability rating in excess of 30 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for his cervical and lumbar spine disabilities, to include consideration of his right and left upper and lower radiculopathy.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Stegall concerns

As alluded to above, in April 2007, October 2010, and May 2012, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), obtain outstanding medical treatment records (to include Social Security Administration (SSA) records), and afford the Veteran VA examinations for his cervical spine and lumbar spine disabilities.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in detail below.  Furthermore, outstanding medical treatment records, to include SSA records, were obtained and associated with the claims folder.  Additionally, the Veteran was afforded VA examinations for his cervical spine and lumbar spine disabilities in September 2009 and June 2012.  Reports of the examinations were associated with his claims folder.  The Veteran's increased rating claims were readjudicated via a December 2013 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with regarding the claims of entitlement to increased ratings for the Veteran's cervical spine and lumbar spine disabilities on a schedular basis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claims for increased ratings for his cervical spine and lumbar spine disabilities with associated radiculopathy essentially fall within this fact pattern.  Prior to the RO's May 2002 and June 2003 grants of service connection for the cervical and lumbar spine disabilities, the Veteran was notified (by an October 2001 letter) of the evidence needed to establish the underlying issues.  After receiving notice of the award of service connection for the disabilities here at issue, the Veteran perfected a timely appeal with respect to the ratings initially assigned to the grants.  Clearly, no further section 5103(a) notice is required for these increased rating claims.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the May 2002 and June 2003 rating decisions; July 2003 and October 2009 statements of the case (SOCs); October 2009, December 2011, and December 2013 supplemental statements of the case (SSOCs); and an October 2010 letter from the RO that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of these increased rating claims is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating these claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

Also, the Veteran was afforded VA examinations in February 2002, November 2004, September 2009, and June 2012.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R.     § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

The Board is cognizant of the fact that although the Veteran's claims folder was available and reviewed during the September 2009 and June 2012 VA examinations, it is unclear as to whether it was available and reviewed during the February 2002 and November 2004 VA examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of symptoms associated with his cervical spine and lumbar spine disabilities.  Examinations were then performed that addressed all the relevant rating criteria.  

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his September 2003 substantive appeal [VA Form 9], the Veteran did not indicate that he desired to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to increased disability ratings for cervical spine and lumbar spine disabilities on a schedular basis, to include radiculopathy of the bilateral upper and lower extremities.

Higher evaluation for cervical spine disability, to include radiculopathy of the right and left upper extremities

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2013).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2013).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Here, the Veteran's cervical spine disability is currently evaluated as noncompensable (zero percent disabling) prior to November 18, 2004, and 20 percent disabling thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242.  The Board also notes that the Veteran filed his claim for a cervical spine disability in July 2001.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

While the Veteran's appeal was pending, VA revised regulations for evaluating disabilities of the spine.  The Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the law "precludes an effective date earlier than the effective date of the liberalizing ... regulation," but the Board shall continue to adjudicate whether a claimant would "receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  Accordingly, the Veteran's claim will be adjudicated under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).

Under old Diagnostic Code 5290 for limitation of motion of the cervical spine, 10 percent is slight, 20 percent is moderate, and 30 percent is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002).

A 10 percent rating was warranted under Diagnostic Code 5293, intervertebral disc syndrome, for mild symptomatology.  A 20 percent rating was warranted for moderate recurring attacks.  A 40 percent rating was warranted if intervertebral disc syndrome was severe with recurring attacks and intermittent relief, and a maximum 60 percent evaluation was warranted when it was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site(s) of diseased disc(s), with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As an equitable point of reference, the Board notes that for VA rating purposes normal range of motion of the cervical spine is flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees in each direction, and rotation to 80 degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V.

Under the rating criteria in effect from September 23, 2002, intervertebral disc syndrome was rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

The regulations regarding spine disabilities were revised effective September 26, 2003.  Under these regulations, a neck or back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R.         § 4.71a.

Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine .......................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ................................................. 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height ......................................................... 10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).

The Board notes that the Rating Schedule was not revised with respect to those provisions governing arthritis such as Diagnostic Code 5010 and 5003.  According to Diagnostic Code 5010, arthritis due to trauma that is substantiated by x-ray findings will be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

The Board notes that during a VA examination in February 2002, the Veteran reported minimal neck pain, and neck mobility was normal.  Peripheral pulses were excellent throughout and all pulses were present.  He was thereafter afforded another VA examination in November 2004.  At that time, he complained of pain in his neck which radiated to his trapezius muscles and his right arm.  He used no assistive devices.  He engaged in no repetitive activities.  There were no flare-ups.  He had not been told to stay in bed by a physician in the last 12 months.  

Upon examination, the examiner reported no tenderness on palpation of the spinal processes of the cervical vertebra posteriorly.  There was no lateral tenderness discernible.  He had some tenderness in the trapezius muscles bilaterally.  Range of motion in the cervical spine revealed flexion to 20 degrees, extension to 20 degrees, lateral bend left 25 degrees, lateral bend right 25 degrees, rotation left 35 degrees, and rotation right 30 degrees.  There was no additional loss of motion due to fatigue, weakness, or lack of endurance.  The Veteran had an absent biceps reflex on the right, 2+ on the right and triceps reflexes were 2+ and symmetrical.  Forearm extensor reflexes were symmetrical and brisk.  He had good grip strength, good pinch strength, no finger abduction strength and no discernible sensory deficit.  He had weakness of elbow flexion on the left, but elbow extension was strong bilaterally.  He had some tenderness in the trapezius muscles bilaterally.  An X-ray report revealed an impression of cervical arthritis.  The examiner diagnosed the Veteran with multilevel disc disease, C3/C4 through C7/T1 associated with osteoarthritis and a muscle spasm.

The Veteran was provided a subsequent VA examination in September 2009.  He continued his complaints of chronic neck pain.  He also reported fatigue of the neck and weakness of the hands after sitting for a prolonged period.  He reported flare-ups which occurred weekly, lasted hours, and were precipitated by walking and alleviated by medication and rest.  He did not report incapacitating episodes or use of assistive devices.  

Upon examination, the VA examiner reported that the Veteran's head position was normal and that his pelvis was tilted left.  His gait was abnormal as he limped, favoring his right leg and foot.  There was no cervical spine ankylosis.  There was also no evidence of spasm, atrophy, guarding, tenderness, or weakness.  Range of motion revealed flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, left lateral rotation to 60 degrees, right lateral flexion to 45 degrees, and right lateral rotation to 60 degrees.  Although there was objective evidence of pain on motion, there were no additional limitations after three repetitions of range of motion.  The examiner noted a July 2008 MRI of the Veteran's neck which revealed an impression of multilevel degenerative discopathy/facet joint arthropathies associated with disc protrusions with secondary central spinal canal stenosis and neural foramina narrowing at the specific levels.  

Motor examination of the upper extremities was essentially normal with the exception of 4/5 noted for finger abduction on both the left and right.  Sensory and reflex examinations of the upper extremities were normal.  Muscle strength testing revealed a grade of 5/5 at the radial and medal and grade of 4/5 at the ulnar side.  The examiner indicated mild functional motor impairment as well as weak grip with the right and left 5th fingers.  The examiner diagnosed the Veteran with cervical stenosis, multilevel degenerative discopathy/facet joint arthropathies.  He further reported that the Veteran's neck pain caused significant impairment due to fatigability when he sits for too long.  

The Veteran was afforded a VA examination in June 2012.  His cervical spine disability was reported as "moderate."  He also reported fatigue of the neck and weakness of the hands after sitting for a prolonged period.  He reported flare-ups which were moderate in nature and occurred once a month, lasted two days, and were precipitated by excessive activities and alleviated by medication and rest.  His functional impairment was that he was unable to walk longer and that both hands were weak.  

Upon examination, the VA examiner reported normal head position and abnormal gait, specifically noting that the Veteran's posture tilted left.  There was no evidence of cervical spine ankylosis, spasm, atrophy, guarding, tenderness, or weakness.  Range of motion testing revealed flexion to 40 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 60 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 60 degrees.  The Veteran had pain with all range of motion movements at the maximum range of movements.  There was no additional limitation of motion after three repetitions.  Motor examination was essentially normal with the exception of 4/5 finger abduction.  Sensory and reflex examination was normal.  Muscle strength was 5/5 at the radial and medial and 4/5 at the ulnar.  The examiner specifically noted mild functional motor impairment and weak grip with the right and left 5th fingers.  The examiner diagnosed the Veteran with cervical stenosis, multilevel degenerative discopathy/facet joint arthropathies.  The examiner reported that the Veteran's neck pain caused significant impairment due to fatigability when he sits too long.  

Private treatment records also document the Veteran's treatment for his cervical spine disability.  An MRI dated May 2001 notes an impression of spondylosis as well as a history of right upper extremity radiculopathy.  Notably, a private treatment record from J.Y., M.D., dated December 2002 documents the Veteran's complaints of neck pain.  Upon physical examination, Dr. J.Y. reported reduced cervical motion in all planes but particularly extension and right lateral side bending.  He also had tightness in the short paraspinal muscles on the right side.  Active Spurling's maneuver was mildly positive.  Muscle stretch reflexes were 2+ at the biceps, triceps and brachioradialis bilaterally.  There were no upper motorneuron signs.  Sensation to light touch was decreased along the index finger and along the dorsum of the thumb.  There were no Tinel's over any peripheral nerves.  Strength was full in the interossei, wrist flexion and extension, and elbow flexion and extension.  Pulses were intact.  The Veteran was diagnosed with cervical spondylosis with C6 radiculitis.  An October 2002 EMG test revealed electrodiagnostic evidence of right median neuropathy at the left over the wrist, which was predominantly neurapraxic in nature.  There was also evidence of c-radiculitis at a posterior ramus level only.  MRI of the cervical spine dated December 2002 and January 2003 revealed an impression of multilevel cervical degenerative disk disease with multilevel radiculopathy with right arm weakness.  He reported weakness in his right arm in January 2003 as well as numbness in his right thumb in April 2003.  A private treatment record from V.B., M.D., dated September 2005 notes full range of neck motion.  Dr. V.B. also reported in a December 2005 EMG moderate, chronic, bilateral median nerve entrapments at the wrists (carpal tunnel syndrome), left more than right, superimposed upon a moderate relatively symmetrical chronic axonal sensorimotor polyneuropathy.  Dr. V.B. noted that the EMG was compatible with bilateral carpal tunnel syndrome but there were no findings of cervical radiculopathy.  

Based on the evidence of record, the Board finds that in resolving the benefit of the doubt in the Veteran's favor, a 10 percent disability rating for his cervical spine disability is warranted prior to November 18, 2004, as the evidence arguably demonstrates slight limited range of cervical spine motion under Diagnostic Code 5290.  In this regard, the Board is mindful of the Veteran's documented complaints of neck pain and functional impairment, which he is competent to relate.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, as discussed above, the December 2002 private treatment record from Dr. J.Y. noted reduced cervical motion in all planes.  Furthermore, the private MRI of the cervical spine dated December 2002 and January 2003 document findings of cervical degenerative disk disease with radiculopathy.  However, during the February 2002 VA examination, the Veteran complained of only minimal neck pain, and neck mobility was normal at that time.  The record prior to November 18, 2004 is also absent any evidence of flare-ups.  Furthermore, the evidence does not document forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The competent and probative evidence therefore arguably indicates that prior to November 18, 2004, the Veteran's cervical spondylosis was manifested by slight reduction of motion of the cervical spine and functional impairment.  As such, the Board finds that a 10 percent disability rating is warranted, but no higher, for the Veteran's cervical spine disability prior to November 18, 2004.  

The Board also notes that there is no evidence of intervertebral disc syndrome or incapacitating exacerbations dated prior to November 18, 2004.  On the contrary, prior to November 18, 2004, the Veteran had noted only pain, rather than incapacitating exacerbations.  In the absence of any such findings prior to November 18, 2004, a disability rating in excess of 10 percent under intervertebral disc syndrome is not warranted. 

For the period from November 18, 2004, the Board finds that a disability rating in excess of the currently assigned 20 percent for the Veteran's cervical spine disability is not warranted.  Specifically, the competent and probative evidence does not document forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine which would be required for a 30 percent disability rating under Diagnostic Code 5242.  On the contrary, range of motion testing after 2004, even with consideration of pain, revealed forward flexion to be at worst 40 degrees.  See the June 2012 VA examination report.  Therefore, a disability rating in excess of 20 percent for the Veteran's cervical spine disability is not warranted from November 18, 2004.

The Board also notes that the Veteran has not asserted, and the record does not show, physician prescribed bed-rest for the cervical spine disability from November 18, 2004.  As a result of the foregoing, the Board finds that the Veteran has had no incapacitating episodes, and a rating under the alternative ratings formula for intervertebral disc disease is not warranted.

Additionally, in evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.

The Board notes the Veteran's complaints of flare-ups and limitation of daily activities associated with his cervical spine disability.  As indicated above, the Board has considered functional impairment in awarding the Veteran a 10 percent disability rating for his cervical spine disability prior to November 18, 2004.  However, the Board finds that functional loss attributed to the Veteran's neck complaints do not indicate a disability rating in excess of 10 percent prior to November 18, 2004, or a disability rating in excess of 20 percent thereafter.  Pertinently, even with consideration of pain, the June 2012 VA examiner reported range of motion testing of 40 degrees flexion, 20 degrees extension, 30 degrees left lateral flexion, 60 degrees left lateral rotation, 30 degrees right lateral flexion, and 60 degrees right lateral rotation.  Furthermore, there was no additional limitation of motion after three repetitions with consideration of pain.  Additionally, the November 2004 VA examiner reported no additional loss of motion during flare-ups.  The Board is unable to identify any clinical findings that would warrant a disability rating in excess of 10 percent prior to November 18, 2004, or in excess of 20 percent thereafter under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current assigned disability ratings adequately compensate the Veteran for any functional impairment attributable to his cervical spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2013).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes the Veteran has complained of intermittent numbness in his left fingers which has been determined to be related to his cervical spine disability.  See, e.g., the June 2012 VA examination report.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, a maximum schedular rating of 70 percent is awarded for complete paralysis of the median nerve of the major side, and a 60 percent rating is awarded for complete paralysis of the minor side.  

Complete paralysis entails the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  

When there is severe incomplete paralysis, a 50 percent rating is in order for the major side, and a 40 percent rating is in order for the minor side.  Moderate incomplete paralysis warrants a 30 percent evaluation for the major side, and a 20 percent evaluation is warranted for the minor side.  Mild incomplete paralysis warrants a 10 percent evaluation for both the major and minor sides.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).  The Veteran is right-hand dominant.  See, e.g., a private treatment record from S.W., M.D., dated April 2003.

After a review of the evidence of record, in resolving the benefit of the doubt in the Veteran's favor, the Board finds that a 10 percent disability rating is warranted for radiculopathy of the left upper extremity.  Specifically, the Veteran has been diagnosed with left upper extremity radiculopathy.  See, e.g., the September 2009 VA examination report.  The Board also finds that his complaints of numbness in his fingers are credible.  However, the Board finds that the Veteran's neurological symptomatology in the left upper extremity cannot be characterized as greater than "mild."  Notably, the June 2012 VA examination reported documents "mild" functional motor impairment and a weak grip with the left 5th finger.  Although muscle atrophy was present, sensory and reflex testing in the left upper extremity was normal.  The September 2009 VA examination indicates similar findings.  Further, Dr. V.B. noted in his September 2005 private treatment report that there was level to pinprick sensation and soft touch sensation above the left mid forearm.  Vibration sensation was normal.  Moreover, although a December 2005 electromyography (EMG) revealed left carpal tunnel syndrome, there was no evidence of cervical radiculopathy.  The November 2004 VA examiner noted weakness of left elbow flexion, but neurological examination of the left upper extremity was otherwise normal.  The Board also notes the May 2001 MRI of the Veteran's cervical spine which revealed bilateral "mild" neural foramen compromise.  Therefore, a separate 10 percent rating for radiculopathy of the left upper extremity, but no higher, is warranted.  

The Board also notes that the Veteran is currently in receipt of a 10 percent disability rating for radiculopathy of the right upper extremity.  Based on the evidence of record, however, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for radiculopathy of the right upper extremity, as the disability does not approach more than mild severity.  Specifically, as discussed above, the May 2001 MRI of the Veteran's cervical spine revealed bilateral "mild" neural foramen compromise.  Additionally, during VA examination in February 2002, peripheral pulses were excellent throughout and all pulses were present.  The Board further notes the December 2002 private treatment report from Dr. J.Y. indicating that the Veteran had decreased sensation to light touch along the index finger and dorsum of the thumb.  However, strength was full and pulses were intact, and muscle stretch reflex was normal.  Further, during the November 2004 VA examination, although biceps reflex was absent and there was no finger abduction strength, triceps reflex was 2+ (normal) and forearm extensor reflexes were symmetrical and brisk.  Moreover, grip and pinch strength were normal.  The Board also reiterates the September 2009 and June 2012 VA examiners' finding of mild motor impairment and that sensory and reflex examinations were normal.  As such, the Board finds that the Veteran's radiculopathy of the right upper extremity has not approached moderate incomplete paralysis during the period under consideration, and an evaluation in excess of 10 percent is not warranted.  

Additionally, the Veteran has not identified any bladder or bowel dysfunction associated with his cervical spine disability, and none has been diagnosed.

The Board further notes that although the Veteran has been diagnosed with cervical spine spondylosis, this disease manifests in neck pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2013) [the evaluation of the same disability under various diagnoses is to be avoided].

In sum, a higher initial rating of 10 percent is warranted for the cervical spine disability, prior to November 2004, and a separate 10 percent evaluation for the left upper extremity is warranted.  The remaining ratings for the cervical spine disability remain as assigned.

Higher evaluation for lumbar spine disability, to include radiculopathy of the right and left lower extremities

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

Here, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling prior to September 26, 2009, and 20 percent disabling thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242.  The Board also notes that the Veteran filed his claim for a lumbar spine disability in July 2001.  

As indicated above, while the Veteran's appeal was pending, VA revised regulations for evaluating disabilities of the spine.  Accordingly, the Veteran's claims will be adjudicated under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).

Under old Diagnostic Code 5292 for limitation of motion of the lumbar spine, 10 percent is slight, 20 percent is moderate, and 40 percent is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

The Board also notes that under Diagnostic Code 5295 (lumbosacral strain), a zero (noncompensable rating) is warranted for slight subjective symptoms only; a 10 percent rating is warranted for characteristic pain on motion; a 20 percent rating is warranted for muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a maximum 40 percent rating is warranted for severe symptoms, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

The law and regulations pertaining to the Code for limitation of motion of the lumbar spine as well as the Diagnostic Codes for intervertebral disc syndrome, pre-  and post- September 2003, have also been set forth above and will not be repeated here.

The Veteran was provided a VA examination in February 2002.  He reported that he underwent a L4-L5 laminectomy in May 2000 which is documented in the record.  He further reported that he was unable to walk or sit very long in one position.  He was able to swim okay and he did water aerobics.  He also noted numbness and tingling on the medial aspect of the left foot.  Upon physical examination, the Veteran was almost able to touch his toes.  He evidenced forward flexion of 80 degrees.  Repeated movement increased the pain.  Lateral motion was fairly normal, and backward motion was normal as well.  He did not repeat the motion at all.  Peripheral pulses were excellent throughout and all pulses were present.  However, the examiner noted significant muscle atrophy of the left leg including the left thigh, and deep tendon reflexes on the left side were diminished, although there was no sensory loss despite the Veteran's complaints of numbness and tingling.  The examiner diagnosed the Veteran with lumbosacral osteoarthritis with disc disease and instability.

The Veteran was afforded a VA examination in November 2004.  He complained of low back pain.  He also reported that he used a cane and had difficulty walking for more than ten minutes.  He further reported flare-ups about twice a week with increases in pain which lasted 20 minutes, but did not have any additional limitation of function during that time.  He noted radiating pain to his right and left lower extremities.  He had not been told to stay in bed by a physician during the past 12 months.  

Upon physical examination, the VA examiner reported that the Veteran walked well on a flat surface but had difficulty getting up on his toes.  He was able to walk on his heels.  Range of motion testing revealed forward flexion to 80 degrees, extension to 50 degrees, lateral bend left to 20 degrees, lateral bend right to 20 degrees, left rotation to 30 degrees, and right rotation to 30 degrees.  There was no additional loss of motion due to fatigue, weakness, or lack of endurance.  There was no loss of motion during flare-ups.  No spinal muscle spasms could be palpated.  There was no lateral tenderness discernible.  The Veteran had an absent knee jerk on the left, and 2-3+ knee jerk on the right.  Ankle jerks were 1-2+ bilaterally.  He had good posterior tibial pulses bilaterally.  He had some weakness of great toe extensor function on the left.  He had no tenderness in the sciatic notches or over the trochanters, but he had a positive Trendelenburg test for gluteal weakness on the left.  The examiner diagnosed the Veteran with disc disease, L3/L4 through L5/S1; mild to moderate osteoarthritis of the vertebrae and degenerative changes of the facets; and bilateral scoliosis.

The Veteran was provided another VA examination in September 2009.  The Veteran reported that he could only walk for 10 minutes, and exercised by using a stationary bicycle for 20 minutes.  He also reported fatigue, weakness, and flare-ups which occurred weekly and lasted hours in duration.  He was able to perform all activities of daily living.

Upon physical examination, the VA examiner reported abnormal gait, specifically limping and favoring the right leg and foot.  Although there was evidence of lumbar lordosis, there was no evidence of gibbus, kyphosis, lumbar flattening, scoliosis, reverse lordosis, or ankylosis.  There was also no evidence of spasm, atrophy, guarding, tenderness, or weakness.  The examiner specifically noted that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 60 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 25 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 25 degrees.  There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion, but not additional limitation after three repetitions of range of motion.  

Motor examination revealed 4/5 left knee extension, 4/5 left ankle dorsiflexion, 4/5 left ankle plantar flexion, and 1/5 great toe extension with otherwise normal findings.  The examiner specifically noted that there was no functional motor impairment of the right foot but difficulty lifting the left leg.  Sensation was intact throughout the lower extremities, and there was mild atrophy proximal to the left knee.  The Veteran was able to put full weight bearing on both legs.  However, there was muscle atrophy of the left leg.  Reflex testing was normal.  The examiner diagnosed the Veteran with advanced lumbar spondylosis with s/p L4 and L5 laminectomy with ongoing lumbar radiculopathy; annular disc protrusion at multiple levels with probable mild neural foramina encroachment at the L4-L5 level on the left; and spondyloarthropathy of the thoracic spine.  

The Veteran was afforded an additional VA examination in June 2012.  He continued his complaints of low back pain and fatigue and weakness.  He also reported moderate flare-ups that occurred once a month and lasted for two days in duration.  His functional impairment was inability to walk longer.  He denied decreased motion, stiffness, spasms, and incapacitating episodes.  He did not use assistive devices.  He was able to perform all activities of daily living.

Upon physical examination, the VA examiner reported that the Veteran's gait was abnormal in that he favored his right leg and foot.  Although there was evidence of lumbar lordosis, there was no evidence of gibbus, kyphosis, list, lumbar flattening, scoliosis, reverse lordosis, or ankylosis.  There was also no evidence of spasm, atrophy, guarding, tenderness, or weakness.  Range of motion testing revealed flexion to 70 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 20 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 20 degrees.  There was pain noted at the maximum range of movement.  Although there was objective evidence of pain following repetitive motion, there was not additional limitation of motion.  The examiner diagnosed the Veteran with advanced lumbar spondylosis with s/p L4 and l5 laminectomy with ongoing lumbar radiculopathy; annular disc protrusion at multiple levels with probable mild neural foramina; and spondyloarthropathy of the thoracic spine.  Motor examination revealed 4/5 left knee extension, 4/5 left ankle dorsiflexion, 4/5 left ankle plantar flexion, and 1/5 great toe extension with otherwise normal findings.  The examiner specifically noted that there was no functional motor impairment of the right foot but difficulty lifting the left leg.  Sensation was intact throughout the lower extremities, and there was mild atrophy proximal to the left knee.  The Veteran was able to put full weight bearing on both legs.  However, there was muscle atrophy of the left leg.  Reflex testing was normal.  The examiner further reported that the Veteran's functional limitation due to his lumbar spine is due to constant pain and radiculopathy with mild foot drop of his left foot.  He was very limited with walking.  He is not able to run or jog, or play sports such as golf due to weakness of his left leg and difficulty bending down.  

VA and private treatment records further document the Veteran's treatment for his lumbar spine disability.  Specifically, an MRI dated March 2001 revealed impression of advanced degenerative changes of the lumbar spine and unremarkable examination of the lumbosacral region.  A private treatment record from Dr. K. dated September 2001 revealed active flexion to 78 degrees, extension to 26 degrees, right flexion to 30 degrees, left flexion to 30 degrees, right rotation to 41 degrees, and left rotation to 38 degrees.  A September 2001 private treatment record from P.D., M.D. notes the Veteran's complaints of left leg pain but not right leg pain.  His reflexes were 1+ in the right knee and absent in the left knee, and ankle reflexes were 1+ bilaterally.  There was no objective sensory loss.  He was able to stand on his heels and toes well.  There was trace weakness in the left quadriceps but otherwise no weakness in the lower extremities.  An MRI dated November 2001 documented an impression of moderate-marked degenerative disc disease lower lumbar spine; status post L4-L5 laminectomy, no significant instability on flexion/extension views; and osteoarthritic degenerative change and mild sclerosis.  A private treatment record dated January 2002 notes that the Veteran was able to bend forward and nearly touch the floor with bending the knees only slightly.  He had impaired knee and ankle reflexes but no sensory disturbance.  A private neurological examination from S.A., D.P.M. was normal.  A November 2001 VA treatment record documents back pain.  

MRI reports dated January 2003 and August 2004 revealed disc degeneration.  April 2001, February 2003, August 2004, October 2004, and August 2006 treatment records note use of epidural injection treatment.  A treatment record from Spine & Rheumatology Therapy dated July 2005 noted 100 percent flexion, 25 percent extension, 25 percent right side bend, and 25 percent left side bend.  A private treatment record from Dr. V.B. dated September 2005 notes mildly diminished sensation in the lower extremities and absent deep tendon reflex at the left patella, markedly diminished at the left brachioradialis and the Achilles bilaterally, minimally diminished at the right brachioradialis and right patella with the others being normal.  The toe signs were downgoing.  Physical therapy records dated from September to November 2006 document the Veteran's complaints of lower back pain.  A January 2008 private treatment record indicated normal range of low back motion and a normal neurological examination.    

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent prior to September 26, 2009, and in excess of 20 percent thereafter, for the Veteran's lumbar spine disability is not warranted in this case. 

Under the criteria in effect until September 2003, a higher evaluation could be assigned for back disability manifested by moderate or severe limitation of motion.  In the alternative, a higher evaluation could also be assigned based on muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, or severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.   

In this case, the evidence prior to September 2003 does not indicate such symptoms.  Rather the evidence indicates some degenerative changes present and mild sclerosis.  The Board further finds that the evidence prior to September 2003 demonstrates minimal limitation of motion.  In this regard, the February 2002 VA examiner reported forward flexion of 80 degrees.  Lateral and backward motion were normal at that time.  Furthermore, the September 2001 private treatment record from Dr. K. revealed active flexion to 78 degrees, extension to 26 degrees, right flexion to 30 degrees, left flexion to 30 degrees, right rotation to 41 degrees, and left rotation to 38 degrees.  Furthermore, the January 2002 private evaluation noted that the Veteran was able to bend forward and nearly touch the floor with bending the knees only slightly.  There is no competent and probative evidence to the contrary.  While some lateral loss of motion was noted, this loss of motion does not amount to total loss of motion as contemplated by the schedular criteria.  Nor has there been a showing of muscle spasms, listing of the whole spine, or other symptoms on part with those contemplated by the higher rating.  As such, a higher evaluation prior to September 2003 under the old criteria are not met. 

Under the General Rating Formula, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent prior to September 26, 2009  and in excess of 20 percent thereafter for his service-connected lumbar spine disability.  In this regard, the evidence of record prior to September 26, 2009 fails to demonstrate forward flexion of the lumbar spine less than 60 degrees, or the combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, the evidence prior to September 26, 2009 indicates flexion at worst to 78 degrees, and combined range of motion of 230 degrees at worst.  See a private treatment record from Dr. K. dated September 2001; see also the November 2004 VA examination report.  The medical evidence also does not document muscle spasm or guarding.  And from September 26, 2009, the evidence does not demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  On the contrary, the medical evidence reveals flexion at worst to 60 degrees.  See the September 2009 VA examination report.  Moreover, the September 2009 and June 2012 VA examiners specifically noted the absence of ankylosis, and there are no findings to the contrary.

The Board also notes that there is also no evidence of intervertebral disc syndrome or incapacitating exacerbations prior to September 26, 2009, or thereafter. On the contrary, the Veteran has denied such episodes.  See, e.g., the November 2004 VA examination report.  In the absence of any such findings, a disability rating in excess of 10 percent prior to September 26, 2009, and in excess of 20 percent thereafter under intervertebral disc syndrome is not warranted. 

Additionally, in evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2013).  See DeLuca, supra.  As discussed in DeLuca, claimed functional loss must be supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion.

The Board notes the Veteran's complaints of flare-ups and limitation of daily activities associated with his lumbar spine disability.  However, the Board finds that functional loss attributed to the Veteran's low back complaints do not indicate a disability rating in excess of 10 percent prior to September 26, 2009, or in excess of 20 percent thereafter.  Pertinently, even with consideration of pain, the June 2012 VA examiner reported range of motion testing of 70 degrees flexion, and no additional limitation of motion on repetition.  The Board is unable to identify any clinical findings that would warrant a disability rating in excess of 10 percent prior to September 26, 2009, or in excess of 20 percent thereafter under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current assigned disability ratings adequately compensate the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2013).

Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to September 26, 2009, or in excess of 20 percent thereafter, for his service-connected lumbar spine disability.

As discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In this case, the Veteran is service-connected for right lower extremity radiculopathy with an assigned disability rating of 10 percent effective February 1, 2001 under 38 C.F.R. § 4.124a, Diagnostic Codes 5293-8521; and is also service-connected for left lower extremity radiculopathy with an assigned 20 percent disability rating from February 1, 2001 to September 26, 2009, and a 30 percent rating thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  

The Board notes the Veteran has complained of, and the medical evidence documents, neurological impairment in the right and left lower extremities.  He has also used assistive devices for ambulation.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a maximum schedular rating of 40 percent is awarded for complete paralysis of the external popliteal nerve (common peroneal) nerve.  Complete paralysis entails foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.  When there is incomplete paralysis, a 30 percent rating is in order for severe impairment.  Moderate incomplete paralysis warrants a 20 percent evaluation.  Mild incomplete paralysis warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).

With regard to radiculopathy of the right lower extremity, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Codes 5293-8521 during the course of the period under consideration, as the disability does not approach more than mild incomplete paralysis.  The Board notes the medical evidence of record such as the November 2004 VA examination report which documents impaired knee and ankle jerk reflex as well as the Veteran's complaints of radiating pain.  However, the September 2009 VA examiner reported no functional motor impairment of the right foot as well as intact sensation.  Similarly, the June 2012 VA examiner reported no functional motor impairment of the right foot, intact sensation, and normal reflex testing.  The September 2001 private treatment record from Dr. P.D. likewise indicated no objective sensory loss and that the Veteran was able to stand on his heels and toes well.  Moreover, the private neurological examination from S.A., D.P.M. dated April 2003 was normal.  Further, the September 2005 private treatment record from Dr. V.B. noted only a mildly diminished sensation in the lower extremities.  As such, the Board finds that the competent and probative evidence of record supports a finding that the Veteran's radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis.  Therefore, while the Board acknowledges the Veteran's complaints of impairment due to radiculopathy of the right lower extremity, a disability rating in excess of 10 percent is not warranted for radiculopathy of the right lower extremity.  

With respect to radiculopathy of the left lower extremity, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent prior to September 26, 2009 or a 30 percent disability rating thereafter.  The Board notes that in addition to left knee and ankle reflex impairment, the competent and probative evidence also notes weakness in the toes, gluteal weakness, and muscle atrophy of the left leg as well as the Veteran's complaints of numbness and tingling in his left lower extremity.  However, prior to September 26, 2009, the evidence does not indicate more than moderate incomplete paralysis.  In particular, the Board notes that the February 2002 VA examiner reported no sensory loss in the Veteran's left lower extremity.  Furthermore, the November 2004 VA examiner reported good posterior tibial pulse.  The September 2001 private treatment record from Dr. P.D. likewise indicated no sensory loss, and the Veteran was able to stand on his heels and toes well.  Although there was trace weakness in the left quadriceps, there was no other weakness in the lower extremities.  The Board also reiterates the April 2003 private neurological evaluation by S.A., D.P.M., which was normal, as well as the September 2005 private evaluation by Dr. V.B. which noted mildly diminished sensation in the lower extremities.  The January 2008 private treatment record discussed above also indicated a normal neurological examination.  While the evidence prior to September 26, 2009 overall indicates neurological impairment of the left lower extremity, it does not support a finding of severe incomplete paralysis.  Thus, a disability rating in excess of 20 percent for left lower extremity radiculopathy is not warranted prior to September 26, 2009.  

From September 26, 2009, the competent and probative evidence does not support a disability rating in excess of 30 percent, as the evidence does not indicate complete paralysis of the left lower extremity.  Specifically, the September 2009 VA examiner reported that the Veteran was able to put full weight bearing on both legs, and reflex and sensation testing were normal.  The June 2012 VA examiner reported similar findings.  Furthermore, the medical evidence indicates that the Veteran was able to dorsiflex his left foot.  As such, while the evidence indicates severe neurological impairment in the left lower extremity, it does not amount to complete paralysis.  As such, a disability rating in excess of 30 percent from September 26, 2009 is not warranted for radiculopathy of the left lower extremity.  

Additionally, the Veteran has not identified any bladder or bowel dysfunction associated with his lumbar spine disability, and none has been diagnosed.

The Board notes that the medical evidence documents a scar across the Veteran's low back which is consistent with a lumbar laminectomy, L4-L5 performed in May 2000.    

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  In this case, the Veteran filed his claim in July 2001. Therefore, the pre-August 2002 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a scar that is a third degree burn warrants a 10 percent rating if the area or areas exceed 6 square inches (38.7 sq. cm.).  Under Diagnostic Code 7802, a scar that is a second degree burn warrants a 10 percent disability rating if the area or areas approximates one square foot (.1 sq. m.).  Under Diagnostic Code 7803, a 10 percent rating is warranted for a scar that is poorly nourished, with repeated ulceration.  Under Diagnostic Code 7804, a 10 percent rating is warranted for a scar that is superficial, tender, and painful on objective demonstration.  Under Diagnostic Code 7805, a scar is to be rated on limitation of function of part affected.

Crucially, the competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Indeed, the competent and probative evidence indicates that the Veteran's scar is well-healed and painless.  See the February 2002 VA examination report; see also a private treatment record from Dr. V.B. dated September 2005.  There is no competent and probative evidence to the contrary.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar.    

The Board further notes that although the Veteran has been diagnosed with disc disease and lumbar spondylosis, these diseases manifest in low back pain based on identified symptomatology.  Accordingly, separately rating the diagnoses would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2013) [the evaluation of the same disability under various diagnoses is to be avoided].


ORDER

Entitlement to an initial 10 percent evaluation for cervical spondylosis from February 1, 2001 to November 17, 2004 on a schedular basis is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent from November 18, 2004 for cervical spondylosis on a schedular basis is denied.

Entitlement to a higher initial evaluation for lumbar spondylosis with degenerative disc disease, status post L4-L5 laminectomy, rated as 10 percent disabling from February 1, 2001 to September 25, 2009, and as 20 percent disabling from September 26, 2009 on a schedular basis is denied.

Entitlement to a separate 10 percent disability rating for mild incomplete paralysis of the left upper extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for right upper extremity radiculopathy associated with cervical spondylosis is denied.


Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with lumbar spondylosis with degenerative disc disease, status post L4-L5 laminectomy is denied.

Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy associated with lumbar spondylosis with degenerative disc disease, status post L4-L5 laminectomy prior to September 26, 2009, and in excess of 30 percent thereafter is denied.


REMAND

Higher evaluation for hypertension

The Board remanded the Veteran's hypertension claim in May 2012, in part, in order for the Veteran to be afforded a VA examination.  The VA examiner was directed, in part, to render an opinion as to whether the hypertension caused marked interference with employment.  In the SSOC, the AOJ was specifically directed to consider whether a separate evaluation is warranted for heart disease associated with the Veteran's hypertension.  The AOJ was also directed to consider whether referral for extraschedular evaluation is necessary.  

The Veteran was provided a VA examination for his hypertension in June 2012.  At that time, he was diagnosed with left ventricular hypertrophy.  Notably, the VA examiner did not address whether the Veteran's hypertension caused marked interference with employment.  Furthermore, in the subsequent December 2013 SSOC, the RO did not consider whether a separate evaluation was warranted for the Veteran's left ventricular hypertrophy associated with his hypertension.  The RO also did not address a March 2013 VA opinion that linked the Veteran's left ventricular hypertrophy to his hypertension.  Moreover, the RO did not consider whether referral for extraschedular evaluation is necessary.  In light of the foregoing, the Board finds that another remand for a SSOC addressing whether the Veteran is entitled to a separate evaluation for left ventricular hypertrophy as well as whether referral for extraschedular evaluation and a VA opinion addressing whether the Veteran's hypertension causes marked interference with employment is necessary is required for compliance with the May 2012 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Extraschedular evaluations for cervical spine and lumbar spine disabilities 

The Board remanded the Veteran's cervical spine and lumbar spine disability claims in May 2012, in part, in order for the Veteran to be afforded VA examinations.  The VA examiner was directed, in part, to render an opinion as to whether these disabilities caused marked interference with employment.  Thereafter, the RO was to decide in an SSOC whether referral for an extraschedular evaluation was necessary.  

As discussed above, pursuant to the May 2012 Board remand, the Veteran was provided a VA examination for his cervical spine disability and lumbar spine disability in June 2012.  Crucially, the VA examiner did not discuss whether the Veteran's cervical spine disability and lumbar spine disability caused marked interference with employment.  Moreover, in the December 2013 SSOC addressed above, the RO failed to address whether referral for an extraschedular evaluation was necessary.  In light of the foregoing, the Board finds that another remand for a VA medical opinion as to whether the Veteran's cervical spine and lumbar spine disabilities caused marked interference with employment as well as the issuance of an SSOC addressing whether extraschedular evaluation of the claims is necessary is required for compliance with the May 2012 Remand instructions.  See Stegall, supra.  



TDIU

Additionally, the Board remanded the Veteran's TDIU claim in May 2012 in order for an opinion to be obtained as to whether the Veteran's service-connected disabilities render the Veteran unable to secure and/or follow substantially gainful employment, both active and sedentary in nature.  A rationale for the opinion was to be provided.  

Pursuant to the May 2012 Remand, in the June 2012 VA examination report, the VA examiner concluded after examination of the Veteran that his cervical spine and lumbar spine disabilities with radiculopathy are likely to prevent him from doing physically demanding work.  However, he is likely able to do sedentary employment.  Crucially, the VA examiner did not provide a rationale for their conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  In light of the foregoing, the Board finds that another opinion should be obtained as to the effect of the Veteran's service-connected disability on his employability, in particular the functional limitations associated with the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the VA examiner who examined the Veteran in June 2012 for his cervical spine disability, lumbar spine disability, and hypertension (or suitable substitute if that examiner is unavailable).  The examiner should review the entire claims folder and provide an opinion as to the following:

a. Whether the Veteran's cervical spine disability, lumbar spine disability, or hypertension, alone or in the aggregate, causes marked interference with employment.    

b. The functional limitations that are associated with the Veteran's service-connected disabilities and their effect on the Veteran's employment.     
  
The examiner should indicate in their report that the claims folder was reviewed and include the reasons behind any opinions expressed.  If the examiner indicates that they cannot respond to the Board's questions without examination of the Veteran, such should be afforded to the Veteran.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to an increased disability rating for hypertension (on both a schedular and extraschedular basis), extraschedular evaluations for cervical spine disability and lumbar spine disability, and the claim of entitlement to TDIU should be readjudicated.  The RO/AMC is specifically required to address whether a separate disability rating is warranted for the Veteran's left ventricular hypertrophy associated with his hypertension.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


